Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because, the language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc. In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts. Correction is required.  See MPEP § 608.01(b).



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/09/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 & 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claim as a whole, claim(s) 1-10 & 20 are determined to be directed to an abstract idea. The rationale for this determination is explained below:
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
To determine whether a claim is patent eligible and not directed to a judicial exception, one skilled in the art must first determine whether the claims can be classified in one of the four recognized statutory categories, i.e., a process, a machine, a manufacture or a composition of matter. See MPEP 2106(1). In the instant case, each of claims 1-10 & 20 recite a method & computer readable medium for measuring an electrochemical impedance spectrogram in real time in the preamble, and therefore meet the statutory requirements discussed in MPEP 2106(1) as being directed to a method.
Next, a two-part analysis, as discussed in Alice Corp. v. CLS Bank International, 573 U.S._, 134S. Ct. 2347 (2014), is used to determine whether the subject matter recited in the claims are directed to a recognized judicial exception, and if so, is there additional limitations in the claims that would amount to significantly more than the judicial exception, either individually or as an ordered combination, so as to render the claims patent eligible. This two-part analysis is the subject of the 2019 Interim Eligibility Guidance. In part one of the analyses, one skilled in the art must determine whether the claims at issue are directed to a judicial exception, i.e., laws of nature, natural phenomena, or abstract ideas. Claims 1-10 & 20 are directed to method & computer readable medium for measuring an electrochemical impedance spectrogram in real time; This is achieved by: obtaining electrical parameter measurements in response to the triangular excitation signal (which is routinely practiced in the art with respect to hydrocarbon compositions), and measuring an EIS of the subject based on the electrical parameter measurements (this is also routinely practiced in the art). 

ANALYSIS
Claims 1 & 20 are ineligible.
Regarding independent claims 1 & 20: The measuring an EIS of the subject based on the electrical parameter measurements is done by mathematical formulae/models and obtaining and comparing data which has been held to be non-patentable. This basic concept of gathering data/information by obtaining electrical parameter measurements in response to the triangular excitation signal and comparing new and stored information mathematical formulae have been identified by the courts as an abstract idea (comparing information regarding a sample or test subject to a control or target data (Ambry, Myriad CAFC), collecting and comparing known information (Classen), comparing data to determine a risk level (Perkin-Elmer), obtaining and comparing intangible data (Cybersource), and comparing new and stored information and using rules to identify options (SmartGene)).
Regarding claims 2-9, the step of measuring the EIS of the subject comprises determining a ratio of Fourier transforms of voltages of the triangular excitation signal and corresponding current measurements in claim 7 & determining an accuracy range of the sampling of the EIS in claim 8 including the step of square error between a profile of the subject and the measured samples; a material parameter of the subject; an amplitude of the triangular excitation signal; and a period of the triangular excitation signal of claim 10 are also done by mathematical formulae/models and obtaining and comparing data which has been held to be non-patentable. This basic concept of gathering data/information by obtaining electrical parameter measurements in response to the triangular excitation signal and comparing new and stored information mathematical formulae have been identified by the courts as an abstract idea (comparing information regarding a sample or test subject to a control or target data (Ambry, Myriad CAFC), collecting and comparing known information (Classen), comparing data to determine a risk level (Perkin-Elmer), obtaining and comparing intangible data (Cybersource), and comparing new and stored information and using rules to identify options (SmartGene)).

Step 1: This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 2106.03. The claim recites at least one step or act, including calculating a ratio. Thus, the claim is to a process, which is one of the statutory categories of invention (Step 1: YES).
Step 2A Prong One: This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a claims 1 & 20 recite a judicial exception when the judicial exception is “set forth” or “described” in the claim. Claims 1 & 20 recites the limitations of the first two steps wherein “obtaining electrical parameter measurements” and “applying a triangular excitation signal to a subject are fairly broad as written and would appear to fall under human observation and evaluation, e.g., monitoring/evaluating spectral data of an electrical characteristic (e.g., current, voltage) displayed on a computer screen, oscilloscope or other instrument, or even on paper/printout.  The third step of “measuring an EIS of the subject” is also broad, wherein the broadest reasonable interpretation of “comparing” might include, for example, assessing the relative size of the signals, e.g., which signal is larger, smaller, etc.  In at least this sense, “measuring/comparing” implies some sort of mathematical relationship. “measuring/Comparing” might even fall under human evaluation, e.g., assessing the relative magnitudes of the signals based simply on visual observation of the data/information appearing on a computer screen or paper/printout.  Therefore, given that the claims recite a method for measuring an electrochemical impedance spectrogram (EIS) in real time  at a very high level of generality, with no practical system constraints that would tie the concepts to any real world environment, the claim limitations, taken individually, and also taken as a combination, do not result in the claim as a whole amounting to significantly more than the judicial exception thus the above steps are particular use of the abstract idea to determine a fault distance from the monitoring location probably extends beyond a mere field of use or technological environment limitation and imposes sufficiently meaningful limits on the abstract idea (In this case, “measuring and obtaining/comparing” is sufficiently broad to mean a mathematical concept in of itself, e.g., comparing to assess which signal is bigger/smaller).  With respect to a mathematical relationship determination, it’s important to consider whether the claim recites a mathematical concept or merely limitations that are based on or involve a mathematical concept.  A claim does not recite a mathematical concept if it is only based on or involves a mathematical concept.  See MPEP 2106.04(a)(2).I.  Accordingly, limitation (a) recites a judicial exception (an abstract idea that falls within the mathematical concept and mental process groupings in the 2019 PEG, and a law of nature), and the analysis must therefore proceed to Step 2A Prong Two.
Step 2A Prong Two: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55. Besides the abstract idea, the claim recites the additional element of “obtaining electrical parameter measurements in response to the triangular excitation signal; and measuring an EIS of the subject based on the electrical parameter measurements” in limitation (b). Although this limitation indicates that the first set comparison value is used to obtain/derive a fault distance from the first monitoring location.  This step is also very broad.  Under this prong, I think the hard part is determining whether (1) this limitation applies the abstract idea(s) in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception or (2) this limitation merely generally links use of the judicial exception to a particular technological environment or field of use. Accordingly, limitation (b) does not integrate the recited judicial exception into a practical application and the claim is therefore directed to the judicial exception (Step 2A: YES).
In part two of the two-part analysis, one skilled in the art must determine whether the claims recite additional limitations that would amount to significantly more than the judicial exception (in this case that would be an abstract idea), either individually or as an ordered combination. The additional steps of claims 7-10 including determining a ratio of Fourier transforms of voltages of the triangular excitation signal and corresponding current measurements & determining an accuracy range of the sampling of the EIS do not amount to significantly more as it merely data gathering performed in a manner that is well-known and practiced in the art; inducing frequencies is routinely practiced in the art with respect to propagating fault signal of the electrical characteristic at a second frequency of the plurality of frequencies is also routinely practiced in the art; and a mean square error between a profile of the subject and the measured samples based on these measured quantities.
Additionally, the functions described in the claims are conventional features of the generalized application of determining locating a fault in a power transmission medium. The standard for claim interpretation provided in the case law does not necessarily reflect that used by examiners during prosecution (MPEP 2111).
During prosecution, patent examiners construe the broadest reasonable interpretation of a claimed invention in a manner consistent with the use of the claim terms in the specification and drawings and also consistent with the interpretation that those skilled in the art would reach. While courts may use a different approach, it would be improper for the examiner to import claim limitations from the specification by reading disclosed features into a claim when the claim language is broader than the embodiments described in the specification (MPEP 2111.01). Therefore, given that the claims recite a method of propagating fault signal of the electrical characteristic at a first frequency of the plurality of frequencies, and a second propagating fault signal of the electrical characteristic at a second frequency of the plurality of frequencies at a very high level of generality, with no practical system constraints that would tie the concepts to any real world environment, the claim limitations, taken individually, and also taken as a combination, do not result in the claim as a whole amounting to significantly more than the judicial exception.
The additional elements or combination of elements in the claims other than the abstract idea per se amounts to no more than details of the abstract idea and extra solution activity including functions that are well-understood, routine and conventional activities previously known to the industry: comparing data (claims, 2-6) and the details thereof including theoretical models or equations (claim 10), detecting electrical parameter measurements in response to the triangular excitation signal (claims 7-9), and extra solution activity which uses the data to generically compare/calibrate to a like-measurement.
Viewed as a whole the additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.
Therefore, the claim 1-10 & 20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-6, 8-15 & 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mallas et al. (U.S. 2020/0245910 A1).
Regarding claim 1, Mallas discloses a method for measuring an electrochemical impedance spectrogram (EIS) in real time (see par. 0254), the method comprising: applying a triangular excitation signal to a subject via a human body (see pars. 0181 & 0223, wherein a control device 860, a switch 890, a sinusoid voltage generation device 891, a ramp voltage generation device 892, and a constant voltage generation device 893. In other embodiments, the voltage application may generate an AC wave on top of a DC signal or other various voltage pulse waveforms, which these waveforms are triangular signals as disclosed in par. 0287); obtaining electrical parameter measurements via measurement processor 395 in response to the triangular excitation signal (see par. 0219, wherein the sensor electronics device may include a measurement memory 830 to store sensor measurements, and par. 0224, wherein a sensor signal measurement circuit 431. In an embodiment, the sensor signal measurement circuit may be a current-to-frequency (I/F) converter 430. In the embodiment illustrated in FIG. 9A, software or programmable logic in the microcontroller 410 provides instructions to transmit signals to the DAC 420, which in turn instructs the DAC 420 to output a specific voltage to the operational amplifier 840. The microcontroller 410 may also be instructed to output a specific voltage to the working electrode 375, as is illustrated by line 911 in FIG. 9A. As discussed above, the application of the specific voltage to operational amplifier 840 and the working electrode 375 may drive the voltage measured at the counter electrode to the specific voltage magnitude the sensor electronics device may include a measurement memory 830 to store sensor measurements); and measuring an EIS of the subject based on the electrical parameter measurements (see pars. 0270 & 0271).

    PNG
    media_image1.png
    510
    785
    media_image1.png
    Greyscale

As to claim 2, Mallas discloses the triangular excitation signal comprises a voltage signal (see par. 0287, wherein the AC voltage can come in any number of different waveforms. Some examples of waveforms that could be used include square waves, triangular waves, sine waves, or pulses. As with the previous embodiment, once polluting species are cleared, the sensor can return to normal operation, and both sensor life and accuracy are improved); and the electrical parameter measurements comprise current measurements (via current sensor 2500 of pars. 0230 & 0298). 
As to claim 3, Mallas discloses the triangular excitation signal comprises a current signal Isig (see par. 0459) ; and the electrical parameter measurements comprise voltage measurements (see table 13 & pars. 0190 & 0885). 
As to claim 5, Mallas discloses wherein the triangular excitation signal comprises a ramp excitation signal via ramp voltage (see par. 0208). 
As to claim 6, Mallas discloses wherein the triangular excitation signal has at least one of a non-uniform amplitude or a non-uniform period (see pars. 0213 & 0712, wherein each of the short duration voltage pulses may have different amplitude values) .
As to claim 8, Mallas discloses further comprising producing a sampling of the EIS at a plurality of frequencies (see par. 0254). 
As to claim 9, Mallas discloses further comprising determining an accuracy range of the sampling of the EIS (see par. 0254, wherein Sensor diagnostics includes the use of additional (diagnostic) information which can provide a real-time insight into the health of the sensor. In this regard, it has been discovered that Electrochemical Impedance Spectroscopy (EIS) provides such additional information in the form of sensor impedance and impedance-related parameters at different frequencies. Moreover, advantageously, it has been further discovered that, for certain ranges of frequencies).
As to claim 10, Mallas discloses wherein the accuracy range of the sampling of the EIS depends on at least one of: a mean square error between a profile of the subject and the measured samples (see par. 0352); a material parameter of the subject; an amplitude of the triangular excitation signal; and a period of the triangular excitation signal (see pars. 0296-0297).
Regarding claim 11, Mallas discloses an electrochemical impedance spectrogram (EIS) measurement system (see Abstract, claim 1 & par. 0254), comprising: a working electrode configured to provide a triangular excitation signal to a subject (see pars. 0181 & 0223, wherein a control device 860, a switch 890, a sinusoid voltage generation device 891, a ramp voltage generation device 892, and a constant voltage generation device 893. In other embodiments, the voltage application may generate an AC wave on top of a DC signal or other various voltage pulse waveforms, which these waveforms are triangular signals as disclosed in par. 0287); a counter electrode configured to measure via measurement processor 395 an electrical parameter in response to the triangular excitation signal (see par. 0219, wherein the sensor electronics device may include a measurement memory 830 to store sensor measurements, and par. 0224, wherein a sensor signal measurement circuit 431. In an embodiment, the sensor signal measurement circuit may be a current-to-frequency (I/F) converter 430. In the embodiment illustrated in FIG. 9A, software or programmable logic in the microcontroller 410 provides instructions to transmit signals to the DAC 420, which in turn instructs the DAC 420 to output a specific voltage to the operational amplifier 840. The microcontroller 410 may also be instructed to output a specific voltage to the working electrode 375, as is illustrated by line 911 in FIG. 9A. As discussed above, the application of the specific voltage to operational amplifier 840 and the working electrode 375 may drive the voltage measured at the counter electrode to the specific voltage magnitude the sensor electronics device may include a measurement memory 830 to store sensor measurements); and a processing device configured to obtain an EIS of the subject based on the triangular excitation signal and the measured electrical parameter (see pars. 0270 & 0271).
As to claim 12, Mallas discloses wherein the counter electrode (see Fig. 5 below) further provides a current return path from the working electrode (see Fig. 4 & par. 0188, wherein The sensor set or system 350 includes a sensor 355 and a sensor electronics device 360. The sensor 355 includes a counter electrode 365, a reference electrode 370, and a working electrode 375. The sensor electronics device 360 includes a power supply 380, a regulator 385, a signal processor 390, a measurement processor 395, and a display/transmission module 397).

    PNG
    media_image2.png
    461
    494
    media_image2.png
    Greyscale

As to claim 13, Mallas discloses further comprising a reference electrode configured to provide a reference voltage for the working electrode and the counter electrode 365 (see par. 0188, wherein the regulator 385 transmits a regulated voltage to the sensor 355. In one embodiment, the regulator 385 transmits a voltage to the counter electrode 365 of the sensor 355).
As to claim 14, Mallas discloses wherein the counter electrode is further configured to provide a reference voltage (see par. 0190, wherein the signal processor 390 receives the sensor signal (e.g., a measured current or voltage) after the sensor signal is measured at the sensor 355 (e.g., the working electrode). The signal processor 390 processes the sensor signal and generates a processed sensor signal. The measurement processor 395 receives the processed sensor signal and calibrates the processed sensor signal utilizing reference values).
As to claim 15, Mallas discloses further comprising measuring circuitry coupled to the counter electrode and configured to provide an indication of the electrical parameter to the processing device (see pars. 0194-0196, wherein the counter electrode 365 may receive the output of an operational amplifier which has as inputs the reference voltage and the voltage value from the DAC 420. The application of the voltage level causes the sensor 355 to create a sensor signal indicative of a concentration of a physiological characteristic being measured. In an embodiment, the microcontroller 410 may measure the sensor signal (e.g., a current value) from the working electrode).
As to claim 17, Mallas fails to disclose further comprising a memory 830 coupled to the processing device and storing the signals of the triangular excitation signal (see par. 0219, wherein sensor electronics device 360 may also include an input device 820 to receive reference values and other useful data. In an embodiment, the sensor electronics device may include a measurement memory 830 to store sensor measurements).
As to claim 18, Mallas discloses wherein the memory 830 further stores one or more measurement profiles, each measurement profile comprising: excitation signal parameters (see par. 0219, wherein sensor electronics device 360 may also include an input device 820 to receive reference values and other useful data. In an embodiment, the sensor electronics device may include a measurement memory 830 to store sensor measurements).
As to claim 19, Mallas discloses wherein each of the one or more measurement profiles corresponds to a material of the subject (see par. 0230, wherein the sensor 355 is stabilized and that the sensor signal is transmitting accurate measurements of a subject's physiological parameter, e.g., blood glucose level. After the analyzation module 950 has determined that the sensor is stabilized, and the sensor signal is providing accurate measurements, the analyzation module 950 may transmit a signal (e.g., a sensor stabilization signal) to the microcontroller 410 indicating that the sensor is stabilized and that the microcontroller 410 can start using or receiving the sensor signal from the sensor 355). 
Regarding claim 20, Mallas discloses a non-transitory computer-readable medium via processor 395 which, when executed by a processing device (see par. 0188, wherein The sensor electronics device 360 includes a power supply 380, a regulator 385, a signal processor 390, a measurement processor 395, and a display/transmission module 397. The power supply 380 provides power (in the form of either a voltage, a current, or a voltage including a current) to the regulator 385. The regulator 385 transmits a regulated voltage to the sensor 355), causes the processing device to: cause a triangular excitation signal to be applied to a subject via human body (see pars. 0181 & 0223, wherein a control device 860, a switch 890, a sinusoid voltage generation device 891, a ramp voltage generation device 892, and a constant voltage generation device 893. In other embodiments, the voltage application may generate an AC wave on top of a DC signal or other various voltage pulse waveforms, which these waveforms are triangular signals as disclosed in par. 0287); (see par. 0219, wherein the sensor electronics device may include a measurement memory 830 to store sensor measurements, and par. 0224, wherein a sensor signal measurement circuit 431. In an embodiment, the sensor signal measurement circuit may be a current-to-frequency (I/F) converter 430. In the embodiment illustrated in FIG. 9A, software or programmable logic in the microcontroller 410 provides instructions to transmit signals to the DAC 420, which in turn instructs the DAC 420 to output a specific voltage to the operational amplifier 840. The microcontroller 410 may also be instructed to output a specific voltage to the working electrode 375, as is illustrated by line 911 in FIG. 9A. As discussed above, the application of the specific voltage to operational amplifier 840 and the working electrode 375 may drive the voltage measured at the counter electrode to the specific voltage magnitude the sensor electronics device may include a measurement memory 830 to store sensor measurements); and measuring an EIS of the subject based on the electrical parameter measurements (see pars. 0270 & 0271).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 7 & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mallas et al. (U.S. 2020/0245910 A1) in view of Lorenzo et al. (U.S. 2021/0023362 A1).
As to claim 4, Mallas fails to disclose wherein the triangular excitation signal comprises a sawtooth excitation signal .
In related art, US 2021/0023362 to Lorenzo et al. discloses that the triangular excitation signal comprises a sawtooth excitation signal (see par. 0115, wherein on-square waveforms (i.e. pulsed triangular waveforms, continuous sawtooth waveforms, multisine bursts, and/or multistage waveforms—FIG. 18) can be used to measure inter-burst impedance with FAST. In embodiments, the waveform can comprise any step, square, sinusoidal, ramp, Gaussian, or sinc function having constant, increasing, or decreasing frequency, or any arbitrary signal designed to achieve a desired frequency spectrum in the range of above 0.1 kHz to 100 MHz). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the signal generator taught by Mallas to be a sawtooth excitation signal as taught by Honda et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to improve the rise time of the triangular wave which equal to its fall time while in sawtooth wave generator in order to sweep the frequency of another generator so that one or more of the pulse generator(s) is capable of delivering low-voltage pulses (see Lorenzo’s pars. 0040 & 0083).
As to claim 7, Mallas discloses wherein measuring the EIS of the subject comprises determining a ratio of Fourier transforms of voltages of the triangular excitation signal and corresponding current measurements.
In related art, US 2021/0023362 to Lorenzo et al. discloses that the EIS of the subject comprises determining a ratio of Fourier transforms of voltages of the triangular excitation signal and corresponding current measurements (see pars. 0127 & 0135). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the signal generator taught by Mallas to be a sawtooth excitation signal as taught by Honda et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to improve the processing time of every signals by produce the average frequency content of a signal over the entire time that the signal was acquired (see Lorenzo’s pars. 0127 & 179).
As to claim 16, Mallas fails to disclose wherein the processing device is configured to obtain the EIS of the subject as a function of a fast Fourier transform (FFT) of the triangular excitation signal and an FFT of the measured electrical parameter.
In related art, US 2021/0023362 to Lorenzo et al. discloses that the processing device is configured to obtain the EIS of the subject as a function of a fast Fourier transform (FFT) of the triangular excitation signal and an FFT of the measured electrical parameter (see pars. 0127 & 0135). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the signal generator taught by Mallas to be a sawtooth excitation signal as taught by Honda et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to improve the processing time of every signals by produce the average frequency content of a signal over the entire time that the signal was acquired (see Lorenzo’s pars. 0127 & 179).

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner: 	/Trung Nguyen/-Art 2866
			July 1, 2022.
/Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858